[Cite as State v. Patterson, 2020-Ohio-1437.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               HANCOCK COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 5-19-34

        v.

CORNELIUS PATTERSON, JR.,
                                                          OPINION
        DEFENDANT-APPELLANT.




                 Appeal from Hancock County Common Pleas Court
                           Trial Court No. 2009 CR 218

                       Judgment Reversed and Cause Remanded

                              Date of Decision: April 13, 2020




APPEARANCES:

        W. Alex Smith for Appellant

        Phillip A. Riegle for Appellee
Case No. 5-19-34


ZIMMERMAN, J.

       {¶1} This appeal, having been placed on the accelerated calendar, is sua

sponte being assigned and considered on the regular calendar pursuant to Loc.R.

12(1). Under the authority of Loc.R. 12(5), we have elected to issue a full opinion

in lieu of a judgment entry.

       {¶2} Defendant-appellant, Cornelius Patterson, Jr., (“Patterson”) appeals the

August 29, 2019 judgment entry of resentencing of the Hancock County Common

Pleas Court. For the reasons that follow, we reverse.

       {¶3} On October 27, 2009, the Hancock County Grand Jury indicted

Patterson on four criminal counts including: Count One of aggravated murder in

violation of R.C. 2903.01(B), an unclassified felony; Count Two of aggravated

burglary in violation of R.C. 2911.11(A)(1), a first-degree felony; Count Three of

improperly discharging firearm at or into a habitation in violation of R.C.

2923.161(A)(1), a second-degree felony; and Count Four of tampering with

evidence in violation of R.C. 2921.12(A)(1), a third-degree felony. (Doc. No. 1).

The indictment included firearm specifications as to Counts One, Two, and Three

under R.C. 2941.145. (Id.).

       {¶4} The case proceeded to a jury trial on February 8-11 and 14-15, 2011.

(Doc. Nos. 165, 170). On February 15, 2011, the jury found Patterson guilty of

Counts One, Two, Three, and Four and the specifications as to Counts One, Two,


                                        -2-
Case No. 5-19-34


and Three. (Doc. Nos. 158, 159, 160, 161). The trial court filed its judgment entry

of conviction on March 17, 2011. (Doc. No. 170). On April 21, 2011, the trial court

sentenced Patterson to 30 years to life in prison as to Count One, a mandatory term

of three years in prison as to the firearm specification in Count One, and a four-year

prison term as to Count Four for an aggregate prison term of 37 years to life. (Doc.

No. 172). For purposes of sentencing, the trial court merged Counts One, Two and

Three. (Id.). The trial court filed its judgment entry of sentence on April 27, 2011.1

(Id.).

         {¶5} On December 26, 2018 and February 14, 2019, Patterson entered his

notices of appearance as counsel, pro se, pursuant to State v. Gibson, 45 Ohio St.2d

366 (1976) and Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525 (1975). (Doc.

Nos. 283, 284). Thereafter, Patterson filed motions in the trial court to correct a

void judgment and to waive payment of a deposit and the imposition of court

costs/fees.2 (Doc. Nos. 285, 286). The State filed its memorandum in opposition to

Patterson’s motion to correct a void judgment. (Doc. Nos. 287, 288).

         {¶6} The trial court granted Patterson’s motion to correct a void judgment

and scheduled a video-conferenced-resentencing hearing for June 27, 2019 under



1
  This court recited much of the factual and procedural background of this case in previous appeals, and we
will not duplicate those efforts here. See State v. Patterson, 3d Dist. Hancock No. 05-11-15, 2012-Ohio-
2839 and State v. Patterson, Case No. 05-18-24, which was voluntarily dismissed on December 20, 2018
upon Patterson’s pro-se motion. (Appellee’s Brief at 1).
2
  The trial court granted Patterson’s motion to waive payment of deposit and imposition of court costs/fees
on October 22, 2019. (Doc. No. 308).

                                                   -3-
Case No. 5-19-34


R.C. 2929.191(C).3 (Doc. Nos. 290, 291). However, on May 13, 2019, Patterson

filed a motion to be personally present for the R.C. 2929.191(C) hearing “and to

consult with counsel of giving statement [sic] to impose the postrelease control

sanction” which was overruled by the trial court. (Doc. Nos. 292, 293, 298). Thus,

the resentencing hearing occurred by video on June 27, 2019.4 (June 27, 2019 Tr.

1-34); (Doc. No. 312). On August 29, 2019, the trial court journalized its judgment

entry of correction of its postrelease control notification.5 (Doc. No. 298). Patterson

filed his notice of appeal on September 25, 2019.6 (Doc. No. 301). He raises one

assignment of error for our review.

                                       Assignment of Error

         The Trial Court Erred By Not Allowing Mr. Patterson to Be
         Represented by Counsel [sic]




3
  Arrangements were made to permit Patterson to participate in the hearing via video-conference equipment
from the Marion Correctional Institution’s facility (“MCI”). (See Doc. No. 290).
4
  Patterson never explicitly requested the appointment of counsel in his motion. (See Doc. No. 292). Rather,
he argued that were he not permitted to be physically present he “would be denied the right to privately
consult with counsel” in an effort to establish prejudice for his physical-presence claim. (Id.). Patterson’s
prayer’s for relief in his motion requested only that the trial court convey him from MCI to Hancock County
Common Pleas Court. (Doc. No 292)
5
  Patterson filed a motion for [sic] request of journalization for [sic] the resentencing hearing (video
conference) pursuant to R.C. 2929.191 on August 30, 2019 which the trial court overruled on the basis it was
moot. (Doc. Nos. 299, 300). (See Doc. No. 298).
6
  On the same day, Patterson filed a motion to waive payment of deposit and imposition of court costs/fees
on appeal with attached affidavit of indigency and motion for appointment of appellate counsel. (Doc. No.
307). The trial court granted Patterson’s request for appointment of appellate counsel on October 22, 2019
(Oct. 22, 2019 JE).

                                                    -4-
Case No. 5-19-34


       {¶7} In his assignment of error, Patterson argues that the trial court erred by

failing to appoint Patterson counsel in open court at the video-conferenced-

resentencing hearing.

                                  Standard of Review

       {¶8} Under R.C. 2953.08(G)(2), an appellate court will reverse a sentence

“only if it determines by clear and convincing evidence that the record does not

support the trial court’s findings under relevant statutes or that the sentence is

otherwise contrary to law.” State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002,

¶ 1. Clear and convincing evidence is that “‘which will produce in the mind of the

trier of facts a firm belief or conviction as to the facts sought to be established.’” Id.

at ¶ 22, quoting Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the

syllabus.

                                        Analysis

       {¶9} Here, Patterson was resentenced to correct the trial court’s improper-

postrelease-control-sanction notification at his original sentencing hearing pursuant

to R.C. 2929.191(C). R.C. 2929.191(C) states in its pertinent parts:

       (C) On and after the effective date of this section, a court that wishes
       to prepare and issue a correction to a judgment of conviction of a type
       described in division (A)(1) or (B)(1) of this section shall not issue
       the correction until after the court has conducted a hearing in
       accordance with this division. Before a court holds a hearing pursuant
       to this division, the court shall provide notice of the date, time, place,
       and purpose of the hearing to the offender who is the subject of the
       hearing, the prosecuting attorney of the county, and the department of

                                           -5-
Case No. 5-19-34


       rehabilitation and correction. The offender has the right to be
       physically present at the hearing, except that, upon the court’s own
       motion or the motion of the offender or the prosecuting attorney, the
       court may permit the offender to appear at the hearing by video
       conferencing equipment if available and compatible. An appearance
       by video conferencing equipment pursuant to this division has the
       same force and effect as if the offender were physically present at the
       hearing. At the hearing, the offender and the prosecuting attorney may
       make a statement as to whether the court should issue a correction to
       the judgment of conviction.

(Emphasis added.) R.C. 2929.191(C).

       {¶10} Initially, we note that Patterson notified the trial court, twice, that he

intended to engage in self-representation by virtue of his designations of counsel

filed on December 26, 2018 and February 14, 2019. (Doc. Nos. 283, 284). After

filing his notices of self-representation, he filed a motion to correct a void judgment

in the trial court. (Doc. Nos. 287, 288). Importantly, Patterson never requested the

appointment of counsel in the trial court at any time prior to the resentencing

hearing. (June 27, 2019 Tr. at 7-8); (Doc. No. 312).

       {¶11} Here, Patterson argues that he was denied his right to counsel and

directs us to the following exchange with the trial court and Patterson that occurred

during his resentencing hearing.

       [Trial Court]:    And as I indicated in the judgment entry from April

                         9, 2019, you are not subject to a five-year PRC

                         sanction. In the event, you would be granted parole

                         you could be subject, however, to an optional three

                                         -6-
Case No. 5-19-34


                       years of PRC on Count 4, the tampering with

                       evidence.

                       It is optional because the Department of Corrections

                       is not required to put you on PRC for a felony of the

                       third degree, it’s discretionary under the statute. If,

                       however, within the discretion of the Department of

                       Corrections, if they were to decide that you should

                       be placed on PRC, for Count 4, tampering with

                       evidence, they could choose to put you on PRC for

                       as long as three years.

                       Do you understand that?

      [Patterson]:     No, I do not.

      [Trial Court]:   What is it that --

      [Patterson]:     I’m not understanding. Hold on, hold on, Your

                       Honor.

                       I don’t understand, first and foremost, I don’t

                       understand how you can just go and give me a PRC

                       off of my indefinite sentence and then turn around

                       and put it on a regular sentence and make it

                       discretionary, first of all.


                                        -7-
Case No. 5-19-34


                        Second of all, I completely object to actually having

                        the video court because relying upon Criminal Rule

                        43, I have a right to be present in open court and I

                        have a right to an attorney of my choosing and I

                        have a right to consult with them privately.

(Emphasis added.) (June 27, 2019 Tr. at 6-7); (Doc. No. 312). Thereafter, Patterson

goes on to argue the following:

       [Patterson]:     Plus, relying on State v. Moore, this is not

                        considered to be present in open court. This is a

                        critical stage of my sentencing and I have a right to

                        be present at this point and time now, you have the

                        ability to take PRC of my invalid sentence and yet

                        turn around and resentence me.

                        That’s a critical step because PRC is part of the

                        actual sentence, relying upon a case that is directly

                        out of your courtroom, State versus Todd [sic]

                        (inaudible) and relying on State versus (inaudible),

                        was the Ohio Supreme Court case which clearly

                        states I have a right to not stand alone against the

                        State at any given time in the proceedings.


                                        -8-
Case No. 5-19-34


      [Trial Court]:   Well, Mr. Patterson, I did receive your objection that

                       you filed to doing this video.       I overruled that

                       objection. The statute clearly contemplates that it

                       can be done by video and that Ohio Supreme Court

                       has said that the sentence or a resentencing for PRC,

                       because I have no discretion as to what PRC is

                       imposed, it does not require you to be present. The

                       court can simply do that.

      [Patterson]:     (Interrupting) That’s not true, Your Honor.

      [Trial Court]:   - - you filed the motion on your own behalf,

                       indicating that you were going to be representing

                       yourself. You did not make a request in advance of

                       this hearing to have an attorney appointed for you.

                       And, again, this is not a hearing that I have discretion

                       over. I don’t have a choice about what I advise you

                       of for PRC.

                       Judge Niemeyer incorrectly ordered five years of

                       PRC because he believe that’s what the statute

                       required. You were correct in - -

      [Patterson]:     Which is true.


                                        -9-
Case No. 5-19-34


(Emphasis sic.) (Id. at 7); (Id.).

       {¶12} The Supreme Court of Ohio has determined “that the right to counsel

attaches at a resentencing hearing conducted for the limited purpose of imposing

statutorily mandated postrelease control”. State v. Schleiger, 141 Ohio St.3d 67,

2014-Ohio-3970, ¶ 17. However, that does not end the inquiry, “[w]hile a defendant

has a right to counsel, the defendant may also waive that right when the waiver is

voluntary, knowing, and intelligent.” State v. Petaway, 3d Dist. Logan No. 8-05-

11, 2006-Ohio-2941, ¶ 8, citing State v. Gibson, 45 Ohio St.2d 366 (1976),

paragraph one of the syllabus, citing Faretta, 422 U.S. at 806, 95 S.Ct. at 2525.

       {¶13} “In order to establish an effective waiver of right to counsel, the trial

court must make sufficient inquiry to determine whether defendant fully

understands and intelligently relinquishes that right.” Gibson at paragraph two of

the syllabus.

       [F]or the defendant’s waiver of counsel to be valid ‘“such waiver must
       be made with an apprehension of the [nature of the] charges, the
       statutory offenses included within them, the range of allowable
       punishments thereunder, possible defenses to the charges and
       circumstances in mitigation thereof, and all other facts essential to a
       broad understanding of the whole matter.”’

State v. Owens, 3d Dist. Allen No. 1-07-66, 2008-Ohio-4161, ¶ 10, quoting Gibson

at 377, quoting Von Moltke v. Gillies, 332 U.S. 708, 724, 68 S.Ct. 316 (1948).

       However, the United States Supreme Court ‘ha[s] not * * * prescribed
       any formula or script to be read to a defendant who states that he elects
       to proceed without counsel. The information a defendant must

                                         -10-
Case No. 5-19-34


       possess in order to make an intelligent election * * * will depend on a
       range of case-specific factors, including the defendant’s education or
       sophistication, the complex or easily grasped nature of the charge, and
       the stage of the proceeding.’

State v. Johnson, 112 Ohio St.3d 210, 2006-Ohio-6404, ¶ 101, quoting Iowa v.

Tovar, 541 U.S. 77, 88, 124 S.Ct. 1379 (2004). Stated differently, “the sufficiency

of the trial court’s inquiry will depend on the totality of the circumstances * * *.”

State v. Edmonds, 12th Dist. Warren No. CA2014-03-045, 2015-Ohio-2733, ¶ 26,

citing City of Akron v. Ragle, 9th Dist. Summit No. 22137, 2005-Ohio-590, ¶ 11-

12. See State v. Alexander, 4th Dist. Ross No. 15CA3492, 2016-Ohio-5015, ¶ 4

(“[A]ppellate courts should * * * independently examine the record to determine

whether the totality of circumstances demonstrates a knowing, intelligent, and

voluntary waiver of the defendant’s right to counsel.”), citing State v. Mootispaw,

4th Dist. Highland No. 09CA33, 2010-Ohio-4772, ¶ 21.

       {¶14} In addition, “Crim.R. 44(A) provides that a criminal defendant

charged with a serious offense is entitled to counsel ‘unless the defendant, after

being fully advised of his right to assigned counsel, knowingly, intelligently, and

voluntarily waives his right to counsel.’” Schleiger, 141 Ohio St.3d 67, 2014-Ohio-

3970, at ¶ 20, quoting Crim.R. 44(A). Further, “Crim.R. 44(C) provides that

‘[w]aiver of counsel shall be in open court and the advice and waiver shall be

recorded as provided in [Crim.R. 22]’” and that “in serious offense cases the waiver

shall be in writing.” Id., quoting Crim.R. 44(C). Only substantial compliance with

                                        -11-
Case No. 5-19-34


Crim.R. 44(A) is required. See id., quoting State v. Martin, 103 Ohio St.3d 385,

2004-Ohio-5471, ¶ 39.

         {¶15} “As the right to self-representation and the right to counsel are ‘two

faces of the same coin,’ the assertion of one necessarily requires the waiver of the

other.” United States v. Pryor, 842 F.3d 441, 448-449 (6th Cir.2016), citing United

States v. Conder, 423 F.2d 904, 908 (6th Cir.1970), quoting United States v.

Plattner, 330 F.2d 271, 276 (2d Cir.1964). Because the “dangers and disadvantages

of self-representation during trial are so substantial,” a trial court must make a

“searching or formal inquiry” before permitting a waiver of the right to counsel

although no such inquiry is required for the correlative waiver of right to self-

representation.7 Hill v. Curtin, 792 F.3d 670, 677 (6th Cir.2015) (en banc).

         {¶16} The important distinction between the two rights comes into play

when considering the waiver analysis. See Brown v. Wainwright, 665 F.2d 607, 610

(5th Cir.1982) (en banc). Unlike the right to counsel, the right of self-representation

can be waived by a failure to assert the right. Id. at 610-611. “Even if a defendant

asserts self-representation, the right may be waived through defendant’s subsequent

conduct indicating he is vacillating on the issue or has abandoned his request




7
  Some courts have justified the lack of inquiry by asserting that the right to counsel “attaches automatically
and must be waived affirmatively to be lost, while the [right to self-representation] does ‘not attach unless
and until it [i]s asserted.’” Stano v. Dugger, 921 F.2d 1125, 1143 (11th Cir.1991) (en banc) (second alteration
in original), quoting Dorman v. Wainwright, 798 F.2d 1358, 1366 (11th Cir.1986); see also Brown v.
Wainwright, 665 F.2d 607, 610 (5th Cir.1982) (en banc).

                                                    -12-
Case No. 5-19-34


altogether.” Id. at 611, citing Chapman v. United States, 553 F.2d 893, (5th

Cir.1977), fn.12, citing United States v. Bennett, 539 F.2d 45, 50-51 (10th Cir.1976),

cert. denied, Bennet v. United States, 429 U.S. 925, 97 S.Ct. 327 (1976), United

State v. Mahar, 550 F.2d 1005 (5th Cir.1977), and United States v. Montgomery,

529 F.2d 1404, 1406 (10th Cir.1976), cert. denied, Montgomery v. United States,

426 U.S. 908, 96 S.Ct. 2231 (1976).

        The right of self-representation, then, is waived if not asserted, while
        the right to counsel is not. Since the right of self-representation is
        waived more easily than the right to counsel at the outset, before
        assertion, it is reasonable to conclude it is more easily waived at a later
        point, after assertion. * * *. A waiver may be found if it reasonably
        appears to the trial court that defendant has abandoned his initial
        request for self-representation * * *.

Id. Here, the record reveals that Patterson was abandoning his previously filed

notices of self-representation. (See June 27, 2019 Tr. at 6-7); (Doc. Nos. 283, 284,

312).

        {¶17} Because self-representation entails the waiver of the Sixth

Amendment right to counsel, a trial court’s evaluation of a defendant’s request for

self-representation “is fraught with the possibility of error.” Cross v. United States,

893 F.2d 1287, 1290 (11th Cir.1990).

        A trial court can commit reversible constitutional error by either
        improperly granting a request to proceed pro se—and thereby
        depriving the individual of his right to counsel—or by denying a
        proper assertion of the right to represent oneself, and thereby violating
        Faretta.


                                           -13-
Case No. 5-19-34


Id., citing United States v. Fant, 890 F.2d 408, 409-410 (11th Cir.1989); Brown,

665 F.2d at 610; Chapman, 553 F.2d at 892.

       In recognition of the thin line a trial court must traverse in evaluating
       demands to proceed pro se, and the knowledge that a shrewd litigant
       can exploit this difficult constitutional arena by making ambiguous
       self-representation claims or later waiver of self-representation to
       inject error into the record, an individual must clearly and
       unequivocally assert the desire to represent himself.

Id., citing Faretta, 422 U.S. at 835, 95 S.Ct. at 2541; Fant, 890 F.2d at 409; Orazio

v. Dugger, 876 F.2d 1508, 1512 (11th Cir.1989); Brown, 665 F.2d at 610.

       {¶18} Without counsel, Patterson was in the position of relying upon the trial

court’s advice regarding the nuances of the limited-resentencing-hearing process.

The opportunity to consult with counsel would have been helpful for Patterson to

discuss the interpretation of our previous rulings and to navigate the legal

terminology being used by the trial court. Thus, the presence of counsel in this

instance would not have been superfluous. See State v. Peace, 3d Dist. Hancock

No. 5-12-04, 2012-Ohio-6118, ¶ 18, (concluding that “the presence of counsel is

not superfluous in limited-resentencing hearings conducted to properly impose

postrelease control.”).

       {¶19} We recognize that Patterson bears some responsibility for creating the

murkiness of the issue before us by not clearly and unequivocally asserting his Sixth

Amendment right to counsel after having previously clearly and unequivocally

asserted his right to self-representation. Nevertheless, the trial court should have

                                         -14-
Case No. 5-19-34


halted the resentencing hearing to inquire and determine whether Patterson had

changed his mind (as to self-representation). This not being the case, we agree that

Patterson’s Sixth Amendment right to counsel was infringed. Consequently, we

conclude that Patterson’s sentence is contrary to law.

       {¶20} Accordingly, we sustain Patterson’s assignment of error.

       {¶21} Having found error prejudicial to the appellant herein in the particulars

assigned and argued in his assignment of error, we reverse the judgment of the trial

court and remand for further proceedings consistent with this opinion.

                                                            Judgment Reversed and
                                                                 Cause Remanded

PRESTON and WILLAMOWSKI, J.J., concur.

/jlr




                                        -15-